Judgment, Supreme Court, New York County (Rothwax, J.), rendered on July 23, 1980, unanimously affirmed, without prejudice to a postconviction motion made pursuant to CPL 440.10 to vacate, as to which we express no opinion. Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Concur — Sullivan, J. P., Ross, Markewich, Lupiano and Silver-man, JJ.